DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darcy-Sharma (US 8,444,158).  Darcy-Sharma discloses:
With regard to claim 1 - A bush, comprising: 
a second inner pipe 17 forming a central protrusion 32 in a central section of the second inner pipe 17; and 
an outer pipe 12 forming a third protrusion 22 at a first inner side and a fourth protrusion 23 at a second inner side, wherein the third and fourth protrusions are arranged outside of the central protrusion 32.

With regard to claim 2 - wherein the second inner pipe forms: a first protrusion 34 at a position corresponding to the third protrusion 22, and a second protrusion 35 at a position corresponding to the fourth protrusion 23 (Figs. 3 and 4).



With regard to claim 4 - wherein a rubber part 16 (“The outer member 16 is preferably made from an elastomeric material such as a rubber”) is provided between the second inner pipe 17 and the outer pipe 12, and the rubber part 16 comprises: 
a first void F between the first protrusion 34 and the third protrusion 22 and a second void F between the second protrusion 35 and the fourth protrusion 23.

With regard to claim 5 - wherein the first void F and the second void F are arranged along a front and rear direction of a vehicle.

With regard to claim 6 - wherein a cutout is formed on the rubber part at an upper portion and a lower portion of the rubber part along a vertical direction of the vehicle (See Fig 2 and corresponding voids F).

With regard to claim 8 - wherein an inclination of the central protrusion of the second inner pipe and inclinations of the third and fourth protrusions, which are configured to face the central protrusion, are arranged to be in the same direction as each other (see Fig. 2; “arranged to be in the same direction” is broad, and as the curvatures of the central protrusion and the third and fourth protrusions are generally similar, the reference read upon the limitation).

With regard to claim 9 - wherein the central protrusion 32 has a pipe contact portion, and a width of the pipe contact portion is greater than a width of a protrusion formed at an end part of the 

With regard to claim 10 - wherein the third protrusion 22 and the fourth protrusion 23 are arranged in a front and rear direction of a vehicle.

Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 8,505,889).  Suzuki discloses:
With regard to claim 1 - A bush, comprising: 
a second inner pipe 12 forming a central protrusion 20 in a central section of the second inner pipe 12; and 
an outer pipe 14 forming a third protrusion 14C at a first inner side and a fourth protrusion 14C at a second inner side, wherein the third and fourth protrusions are arranged outside of the central protrusion 20.

With regard to claim 2 - wherein the second inner pipe 12 forms: 
a first protrusion at a position corresponding to the third protrusion, and a second protrusion at a position corresponding to the fourth protrusion (said first and second protrusions labeled 12C in Fig. 13).

With regard to claim 3 - wherein the first protrusion 12C, the second protrusion 12C, and the central protrusion 20 are arranged along a front and rear direction of a vehicle (see bushes 76, 78, 80, 82 and 84 in Fig. 16).

With regard to claim 4 - wherein a rubber part 16 is provided between the second inner pipe 12 and the outer pipe 14, and the rubber part 16 comprises: 
a first void 32,34 between the first protrusion 12C and the third protrusion 14C and a second void 32,34 between the second protrusion 12C and the fourth protrusion 14C.

With regard to claim 5 - wherein the first void 32,34 and the second void 32,34 are arranged along a front and rear direction of a vehicle (see Figs. 1 and 16).

With regard to claim 6 - wherein a cutout is formed on the rubber part 16 at an upper portion and a lower portion of the rubber part along a vertical direction of the vehicle (See Fig. 1).

With regard to claim 8 - wherein an inclination of the central protrusion 20 of the second inner pipe 12 and inclinations of the third and fourth protrusions 14C, which are configured to face the central protrusion, are arranged to be in the same direction as each other (see the dotted circular lines in Fig. 1).

With regard to claim 9 - wherein the central protrusion 20 has a pipe contact portion, and a width (X direction) of the pipe contact portion is greater than a width of a protrusion formed at an end part of the second inner pipe (see below).  


    PNG
    media_image1.png
    545
    603
    media_image1.png
    Greyscale

With regard to claim 10 - wherein the third protrusion 14C and the fourth protrusion 14C are arranged in a front and rear direction of a vehicle (see Figs. 1 and 16).

With regard to claim 11 - wherein: 
the outer pipe 14 has a central recess 25 (Fig. 7) positioned at the central protrusion 20 of the second inner pipe 12, an inclination of the central recess faces inclinations of a first protrusion 12C and a second protrusion 12C of the second inner pipe 12, the first protrusion is disposed at a position corresponding to the third protrusion 14C, and the second protrusion is disposed at a position corresponding to the fourth protrusion 14C, the inclinations of the central recess 25, the first protrusion 12C and the second protrusion 12C are arranged in the same direction as each other, and the central .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Oldfield (US 2014/0091507).  Suzuki fails to disclose wherein the second inner pipe is a composite of elastomer using plastic and rubber or urethane.  Oldfield teaches a bushing for a vehicle suspension comprising a second inner pipe 105, wherein said second inner pipe is an elastomeric layer that “may be formed of a urethane material” (¶[0037] and [0077] and claim 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bushing of Suzuki such that the second inner pipe is formed of a composite of elastomer using plastic and rubber or urethane to alow for some elasticity while maintaining enough rigidity to avoid the tendancy of a gap to form bwteen the second inner pipe and other components.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Geyer (US 1,939,444).  Suzuki fails to disclose wherein the second inner pipe forms a coupling structure of a first inner pipe, the coupling structure includes a seating groove 11 of the first inner pipe and a seating protrusion of the second inner pipe.  Geyer teaches a bush for a vehicle suspension wherein the bush comprises a first inner pipe 10 and a second inner pipe 12, wherein the second inner pipe 12 forms .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Geyer, as applied to claims 12 and 13, above, and further in view of Oldfield (US 2014/0091507).  Though Geyer teaches the first inner pipe as being brass, Suzuki and Geyer fail to disclose the first inner pipe as being aluminum.  Oldfield teaches a bush comprising a first inner pipe 520 as being formed from brass or aluminum.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bush of Suzuki and Geyer with the teaching of Oldfield such that the first inner pipe is formed from aluminum material to produce a bush that is less conductive.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomida et al (US 2010/0065998) in view of Oldfield (US 2014/0091507).  Tomida discloses a suspension system comprising a trailing arm fastened with a wheel at an opposite side of a vehicle body fastening part formed through a bush 11, wherein the trailing arm is coupled to end portions of left and right sides of a torsion beam 4 to be configured as a Coupled Torsion Beam Axle (CTBA).  Tomida fails to explicitly disclose the claimed materials of the bush.  Oldfield teaches bushings for a vehicle suspension, said bushings configured to: 
provide a bush modulus of elasticity that is a combination of a plastic modulus of elasticity of engineering plastic (Nylon 6-6) forming a second inner pipe 120 and a rubber modulus of elasticity of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	March 26, 2021